Citation Nr: 0901854	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for service-connected Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1978 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Columbia, South Carolina, which awarded an 
increased disability rating of 30 percent for the veteran's 
service-connected Crohn's disease.  The veteran expressed 
disagreement with the assigned disability rating and 
perfected a substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2008). 

In this case, the appellant contends that the symptoms 
associated with his service-connected Crohn's disease are 
greater than reflected by the currently assigned disability 
rating.  

The veteran was most recently examined in May 2004 at which 
time the examiner indicated that the veteran had recently 
undergone an emergency resection of a portion of the colon 
and part of the small intestines.  Private hospital treatment 
records from L. S. H., M.D., reveal that these procedures 
were done as a result of perforations secondary to the 
Crohn's disease.  At the time of the VA examination, the 
veteran was using a temporary colostomy, and had been 
experiencing diarrhea two to six times daily.  His appetite 
was said to be variable and his weight was variously 
reported.  A midline colostomy surgical scar was noted.

In a Written Brief Presentation dated in January 2009, the 
veteran's representative asserted that the May 2004 VA 
examination report was inadequate as it did not consider all 
possible residuals of the veteran's Crohn's disease.  It was 
suggested that an accurate assessment of secondary 
manifestations of the veteran's disability needs to be 
undertaken.  In part, the veteran was said to have 
experienced significant weight loss and a history of anemia 
so that a nutritional or psychological evaluation was 
required.  Additionally, given the surgical resection of the 
small and large intestines, an assessment of any residual 
disability, to include residual scarring was required.  

In light of the foregoing, the Board finds that the veteran 
should be scheduled for an appropriate VA examination so that 
a medical opinion may be obtained as to the current nature 
and severity of his service-connected Crohn's disease.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination to 
determine the nature and extent of his 
service-connected Crohn's disease.  The 
veteran's claims file and a copy of this 
Remand must be made available to the 
examiner prior to the examination. All 
appropriate testing should be carried out 
and the results must be included in the 
examination report. 

The examiner is asked to assess the 
severity of the veteran's service-
connected Crohn's disease.  In particular, 
the examiner is asked to include a 
discussion of the effects of the veteran's 
Crohn's disease on his employment and 
activities of daily living.

The examiner is also asked to evaluate the 
severity of the symptoms associated with 
the Crohn's disease.  In particular, the 
examiner should state whether the veteran 
has malnutrition and/or general debility 
due to the service-connected condition 
and, if so, the severity thereof.

In addition, it should be addressed 
whether the veteran has serious 
complications due to Crohn's disease.  As 
to the resection of the small and large 
intestines, the examiner is asked to opine 
as to the degree of the symptoms (whether 
slight, moderate, or severe), and whether 
the resection has resulted in (1) 
diarrhea, anemia, and an inability to gain 
weight; (2) definite interference with 
absorption and nutrition, manifested by 
impairment of health; or (3) marked 
interference with absorption and 
nutrition, manifested by severe impairment 
of health.

Any other manifestations of the Crohn's 
disease should be noted, to include any 
impairment of sphincter control or 
secondary psychological impairment.

The examiner is also requested to assess 
the nature and severity of any surgical 
scars, to include the colostomy scar, 
which are manifested as a result of the 
veteran's Crohn's disease, in accordance 
with pertinent rating criteria for 
evaluation of the scars.

The examiner must provide a complete 
rationale for any stated opinions.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further any action 
is required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations. No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




